Citation Nr: 0514633	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had active service from December 1987 to 
December 1988 and was separated from service under conditions 
other than honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of a regional 
office (RO) of the Department of Veterans Affairs (VA) which 
determined that the appellant's discharge from service 
constituted a bar to the receipt of VA benefits.

The appellant appeared at a videoconference hearing before a 
local hearing officer in Houston in April 2002.  The 
appellant also appeared at a Board videoconference hearing  
in March 2003.  This matter was previously remanded by the 
Board in August 2003 for compliance with the Veterans Claims 
Assistance Act of 2000.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the record reveals that the RO, in its December 
1999 decision, made reference to certain evidence it had 
reviewed when making its decision.  Among the items listed as 
having been reviewed by the RO in making its decision were 
the Record of Discharge Review Board of February 1, 1991, and 
the Record of Board for Correction of Military Records of 
February 3, 1998.  

The Board has made a thorough review of the three volumes of 
the claims file which was forwarded to the Board, but it does 
not appear that the above documents are included.  It also 
does not appear that any service personnel records are in the 
claims file.  It may be that these records are still at the 
RO.  At any rate, review of these records is necessary.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should take action to locate 
and associate with the claims folder 
copies of the February 1, 1991, Record of 
Discharge Review Board findings, and the 
February 3, 1998, Record of Board for 
Correction of Military Records findings 
and any available service personnel 
records.  If these records have been 
stored somewhere other than the RO, the 
RO should take appropriate action to 
retrieve them.  The RO's efforts to 
locate the records should be documented 
in the claims file. 

2.  After completion of the above, the RO 
should review the expanded record, 
including all evidence received 
subsequent to the August 2003 Board 
remand, and determine if the benefit 
sought can be granted.  If the claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




